UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2190



CLAUDIA M. ANTHONY,

                                              Plaintiff - Appellant,

          versus


DOMINO’S PIZZA, INCORPORATED,

                                              Defendant - Appellee,

          and


CHRISTOPHER BURSHAW, in his individual and
official capacity,

                                                          Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-98-146-7-F)


Submitted:   May 31, 2000                  Decided:   June 15, 2000


Before MURNAGHAN and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest J. Wright, Jacksonville, North Carolina, for Appellant. C.
Matthew Keen, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.,
Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Claudia M. Anthony appeals the district court’s order dismiss-

ing her action alleging employment discrimination in violation of

Title VII.    We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm the

order of the district court.   See Gillins v. Berkeley Elec. Coop.,

148 F.3d 413, 416-17 (4th Cir. 1998) (holding that plaintiff must

do more than merely cast doubt on the veracity of the employer’s

justification for its employment action; rather, to survive summary

judgment, the plaintiff must have developed some evidence on which

a jury could reasonably base a finding that discrimination moti-

vated the challenged employment action).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2